 


109 HRES 665 IH: Honoring the service of the National Guard and requesting consultation by the Department of Defense with Congress and the chief executive officers of the States prior offering proposals to change the National Guard force structure.
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 665 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Ford (for himself, Mr. Cardoza, and Mr. Davis of Tennessee) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring the service of the National Guard and requesting consultation by the Department of Defense with Congress and the chief executive officers of the States prior offering proposals to change the National Guard force structure. 
  
Whereas the Army National Guard and Air National Guard of the United States, representing all 50 States, Guam, Puerto Rico, the United States Virgin Islands, and the District of Columbia, have played an indispensable role in the defense of the United States;  
Whereas during one phase of the Global War on Terrorism, Army National Guard soldiers comprised nearly half of the United States combat forces in Iraq;  
Whereas National Guard personnel are currently deployed in Afghanistan, Bosnia, Kosovo, and more than 40 other countries around the world;  
Whereas 90 percent of the troops on the ground in Louisiana and Mississippi responding to Hurricane Katrina were members of the National Guard;  
Whereas, while performing these critical missions, the National Guard continues to experience significant equipment shortages, especially vehicle and radio shortages;  
Whereas members of the National Guard are not weekend warriors, but citizen-soldiers and airmen who serve full-time when their country needs them to do so;  
Whereas the National Guard is a resource shared by the chief executive officers of the States and the President;  
Whereas the National Guard is America’s militia;  
Whereas deployment to fight terrorism on two fronts overseas, while protecting the United States homeland, has stretched the National Guard thin;  
Whereas the future of the National Guard could be determined by the Quadrennial Defense Review (QDR) currently underway;  
Whereas the Army and Air Force could recommend changes in the force structure of the National Guard;  
Whereas reductions in force structure could impact numerous Army National Guard armories and Air National Guard wings;  
Whereas reductions in force structure combined with the lack of adequate equipment for the National Guard threaten its capacity to discharge its missions and its ability to respond in emergencies;  
Whereas homeland defense is the most important mission of the Department of Defense; and  
Whereas the National Guard is the force best suited to defend the homeland and therefore the element from which resources should not be cut: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the vital Federal and State missions of the Army National Guard of the United States and the Air National Guard of the United States, including support of ongoing missions in Iraq and Afghanistan and homeland defense and disaster assistance and relief efforts; 
(2)recommends that the Department of Defense propose fully funding the equipment needs of the National Guard; 
(3)believes that the Department of Defense should, as soon as possible, consult with the chief executive officers of the States, as well as Congress, on any proposed changes to the National Guard force structure; 
(4)requests that any plan of the Department of Defense regarding the National Guard force structure take into account the role of the National Guard role in homeland defense and other State missions as defined by the chief executive officers of the States; 
(5)requests that the Department of Defense prepare budget projections that detail cost savings from any changes in National Guard force structure, as well as projected costs in the event large personnel increases are necessary to respond to a national emergency; and 
(6)requests that the Department of Defense assure Congress and the chief executive officers of the States that potential changes in the National Guard force structure will not impact the safety and security of the United States people. 
 
